Order entered May 15, 2019




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-18-01123-CR

                             RICARDO CASTRO, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 6
                                 Dallas County, Texas
                         Trial Court Cause No. F-1725345-X

                                       ORDER
      The State’s second motion for extension of time to file its brief is GRANTED. The

State’s brief is deemed FILED May 13, 2019


                                                  /s/   DAVID L. BRIDGES
                                                        PRESIDING JUSTICE